MEMORANDUM OF DECISION.
The employee, Basil E. Smith, appeals from a pro forma decree of the Superior Court affirming the denial by the Workers’ Compensation Commission of his petition for compensation benefits. The record provides evidentiary support for the commissioner’s conclusion that the employee’s heart attack on November 16, 1977, did not occur “in the course of” his employment, See 39 M.R.S.A. §§ 51, 99 (1978). The commissioner could reasonably have disbelieved the employee’s testimony that he first experienced pain that day while at work, which was in direct conflict with the medical history elicited from him by the attending physician shortly after the incident occurred. See Lovejoy v. Beech Hill Dry Wall Co., Me., 361 A.2d 252 (1976).
The entry is;
Appeal denied.
Judgment affirhied.
Further ordered that the employer pay to the employee an allowance for counsel fees in the amount of $550.00 together with his reasonable out-of-pocket expenses for this appeal.
All concurring.